

115 HR 5902 IH: Executive Branch Comprehensive Ethics Enforcement Act of 2018
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5902IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Raskin (for himself, Mr. Capuano, Mr. Cohen, Mr. DeSaulnier, Mr. Evans, Mr. Gomez, Ms. Norton, Mr. Huffman, Ms. Jackson Lee, Ms. Kelly of Illinois, Mr. Lynch, Mr. Nadler, Mr. O'Halleran, Mr. Pallone, Mr. Payne, Mr. Quigley, Ms. Schakowsky, Ms. Speier, Mr. Walz, Mrs. Watson Coleman, Mr. Johnson of Georgia, and Mr. Welch) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to provide for reform in the operations of the Office
			 of Government Ethics, and for other purposes.
	
 1.Short titleThis Act may be cited as the Executive Branch Comprehensive Ethics Enforcement Act of 2018. 2.Tenure of the Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking the period at the end and inserting , subject to removal only for inefficiency, neglect of duty, or malfeasance in office. The Director may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that the Director may not continue to serve for more than one year after the date on which the term would otherwise expire under this subsection..
		3.Duties of Director of the Office of Government Ethics
 (a)Section 402(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)—
 (A)by striking developing, in consultation and inserting consulting; (B)by striking Management, and inserting Management for advice on the development of; and
 (C)by striking title II and inserting title I; (2)by striking paragraph (2) and inserting the following:
					
 (2)providing mandatory education and training programs for agency ethics counselors and other responsible officials, which may be delegated to each agency or the White House Counsel as deemed appropriate by the Director;;
 (3)in paragraph (3) by striking title II and inserting title I; (4)in paragraph (4)—
 (A)by striking violations of applicable conflict of interest laws or regulations and inserting conflicts of interest; (B)by striking recommending and inserting directing; and
 (C)by striking problems and inserting issues; (5)in paragraph (6), by striking problems and inserting issues;
 (6)in paragraph (7)— (A)by striking , when requested,; and
 (B)by striking conflict of interest problems and inserting conflicts of interest, as well as other ethics issues under the purview of this Act,; (7)in paragraph (11), by inserting after conflict of interest laws the following: , rules, and regulations as they relate to conflicts of interest and other ethical issues,;
 (8)in paragraph (12)— (A)by striking evaluating and inserting promulgating;
 (B)by striking the need for; (C)by striking conflict of interest and ethical problems and inserting conflict of interest and ethical issues;
 (9)in paragraph (13)— (A)by inserting serious after allegations of;
 (B)by striking violations of the conflict of interest laws and inserting conflict of interest issues and allegations of violations of ethics laws and regulations and this Act; and
 (C)by striking , as required by section 535 of title 28, United States Code; (10)in paragraph (14) by striking and at the end;
 (11)in paragraph (15)— (A)by striking title II and inserting title I; and
 (B)by striking the period at the end and inserting a semicolon; and (12)by adding at the end the following:
					
 (16)determining any violations of this Act by employees of an agency and issuing appropriate administrative penalties;
 (17)directing and providing final approval, when determined appropriate by the Director, for agency ethics counselors and other responsible officials regarding the resolution of conflicts of interest as well as any other ethics issues under the purview of this Act in individual cases; and
 (18)reviewing and, when determined appropriate by the Director, approving any recusals, exemptions, or waivers to the conflicts of interest and ethics laws, rules, and regulations and making approved recusals, exemptions, and waivers public record..
 (b)Section 402(d) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)—
 (A)by striking , by the exercise of any authority otherwise available to the Director under this title,; and (B)by striking the agency is.
 (c)Section 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)—
 (A)in clause (i) of subparagraph (A) by striking of such agency; and (B)in subparagraph (B) by striking notify the President and the Congress of the agency’s noncompliance in writing (including, with the notification, any written comments which the agency may provide) and inserting determine that a violation of this Act has occurred and issue appropriate administrative or legal remedies as prescribed in paragraph (2);
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)in clause (ii)— (I)in subclause (I)—
 (aa)by inserting to the President or the President’s designee if the matter involves employees of the Executive Office of the President or after may recommend;
 (bb)by striking and at the end; (II)in subclause (II)—
 (aa)by striking shall notify the President in writing; (bb)by inserting President or after determines that the; and
 (cc)by adding and at the end; and (III)by adding at the end the following:
								
 (III)may conduct a formal investigation and hearing in accordance to the procedures described in subparagraph (B).;
 (ii)in clause (iii)— (I)in the matter preceding subclause (I) by inserting or has violated after is violating;
 (II)in subclause (I) by striking and at the end; and (III)in subclause (II)—
 (aa)by striking notify in writing, and inserting advise the President in writing or order; (bb)by inserting that the President or after in writing,;
 (cc)by inserting take appropriate disciplinary action including reprimand, suspension, demotion, or dismissal against the officer or employee after employee’s agency; and
 (dd)by striking of the officer’s or employee’s noncompliance, except that, if the officer or employee involved is the agency head, the notification shall instead be submitted to the President; and
 (iii)by striking clause (iv); (B)in subparagraph (B)(i)—
 (i)by striking subparagraph (A)(iii) or (iv) and inserting subparagraph (A); (ii)by inserting (I)  before In order to; and
 (iii)by adding at the end the following:  (II) (aa)In conducting an investigation, the Director may, if necessary, apply to a judge or clerk of a court of the United States to issue a subpoena for a witness or witnesses to appear at a time or place stated in the subpoena before an individual authorized to take depositions to be used in the courts of the United States, to give full and true answers to written interrogatories and cross-interrogatories as may be submitted with the application, or to be orally examined or cross-examined on the subject of the claim.
 (bb)The Director may secure directly from any agency information necessary to enable it to carry out this Act. Upon request of the Director, the head of such agency shall furnish that information to the Director.;
 (C)in subparagraph (B)(ii)(I)— (i)by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and
 (ii)by striking subparagraphs (A) (iii) or (iv) and inserting subparagraph (A)(iii); (D)in subparagraph (B)(iii) by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and
 (E)in subparagraph (B)(iv)— (i)by striking title 2 and inserting title I; and
 (ii)by striking section 206 and inserting section 104; (3)in paragraph (4), by striking (iv),; and
 (4)by striking paragraph (5) and inserting the following:  (5) (A)The Office of Government Ethics shall be the central repository, by maintaining data or referencing data by internet link that is maintained by agencies or otherwise made publicly available, of all conflicts of interest and ethics laws, rules and regulations, recusals, waivers and exemptions, ethics advisory opinions, ethics agreements of senior executive branch personnel and employee certificates of divestiture, financial disclosure reports as required under title I of this Act, compliance reviews, enforcement actions, and any other public records concerning conflicts of interest and ethics records for the executive branch required by law.
 (B)All financial disclosure reports, conflicts of interest and ethics records deemed public information by the Director or by law shall be made available to the public either by internet link to such information if publicly available, or at no charge on the web page of the Office of Government Ethics in a searchable, sortable, and downloadable format, and at reasonable fees for reproduction of paper documents at the Office of Government Ethics..
 (d)Section 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (g)For purposes of this title— (1)the term agency shall include the Executive Office of the President; and
 (2)the term officer or employee shall include any individual occupying a position, providing any official services, or acting in an advisory capacity, in the White House or the Executive Office of the President, regardless of whether the individual receives pay.
 (h)In this title, a reference to the head of an agency shall include the President or the President’s designee.
 (i)In carrying out the duties under this section, the Director, or any employee of the Office of Government Ethics designated by the Director, shall transmit to Congress on the request of any committee or subcommittee thereof, by report, testimony, or otherwise, information and the views on functions, responsibilities, or other matters relating to the Office of Government Ethics. Such information shall be transmitted concurrently to the President and any other appropriate Executive agency..
 4.Agency Ethics Officials Training and DutiesSection 403 of such Act (5 U.S.C. App) is amended by adding at the end the following:  (c) (1)All designated agency ethics officials and alternate designated agency ethics officials shall register with, and report to, the Director as well as with the appointing authority of the official.
 (2)The Director shall provide ethics education and training to all designated and alternate designated agency ethics officials in a time and manner deemed appropriate by the Director.
 (3)The Director shall have final authority over the President’s designee and all designated and alternate designated agency ethics officials and other ethics counselors in the executive branch in the interpretation and implementation of all conflict of interest and ethics rules and regulations promulgated by the President or the Director..
		